DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Species E (figs. 11-13) in the reply filed on 1/11/21 is acknowledged.
Claims 1-8, 11, and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/11/21. Though Applicant indicates claims 1-3 and 8-12 as reading on the elected species, claims 1-3 (which features an elastic body being anchored to the strap body at first and second locations) has been found to be drawn to Species B, figs. 5 and 6 (please see paragraph 61 of the instant specification). Claim 11 (which features a pivot point) has been found to be drawn to Species D, fig. 10 (please see paragraph 72 of the instant specification). Claim 12 (which features a tension limiter) has been found to be drawn to Species D (please see paragraphs 83 and 49 of the instant specification).
Claims 9 and 10 are examined below.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification should provide proper antecedent basis for “the second ends of the retainer and the elastic body are arranged to linearly slide and be maintained within the sleeve upon incremental adjustment of the dosing device such that the first end of the strap body is maintained outside of the sleeve” in claim 9.
Claim Objections
Claim 9 is objected to because of the following informalities:  
“by at least one elongate element” in line 11 should be amended to recite --by the at least one elongate element--
“through within” in line 14 should be amended to recite --through which--
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: dosing device in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 9 and 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Martin US 7,648,404 B1 in view of Bliss et al. US 2,444,028.
Regarding claim 9, Martin discloses a progressive strap assembly 14 (figs. 1 and 2 and col. 3, lines 36-39), comprising a strap 30 having a first end 32 and a second end 31 (fig. 2 and col. 3, lines 50-55); a retainer 42’ having a first end secured to the second end 31 of the strap 30, the retainer 42’ having a second end opposite to the first end (fig. 2 and col. 4, lines 3-5, guide 42’ being the retainer of cable 44, and the first and second ends being the openings at each end); a base plate 26 having a first portion 28 opposite to a second portion 29 (fig. 2 and col. 3, lines 47-50, strap 26 being a plate as defined by thefreedictionary.com: “a thin, flat sheet 
Martin is silent on the strap being formed by a strap body having a first length and a first end, the strap body having a first elasticity being substantially inelastic; an elastic body having a second elasticity greater than the first elasticity, the elastic body defining first and second ends, the first end of the elastic body secured to the first end of the strap body.
However, Bliss teaches a fastening strap 10 (fig. 1 and col. 3, lines 14-19, the strap can also be used to fasten two shoes together) being formed by a strap body 14 having a first length and a first end 16, the strap body 14 having a first elasticity being substantially inelastic (fig. 1 and col. 3, lines 14-20, strap portion 14 having fixed end 16 and being inextensible); an elastic body 20/22 having a second elasticity greater than the first elasticity, the elastic body 20/22 defining first 26 and second ends 24, the first end 26 of the elastic body secured to the first end 16 of the strap body 14 (figs. 1 and 2 and col. 3, lines 20-31).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the strap of Martin to be formed by a strap body having a first length 
Regarding claim 10, Martin in view of Bliss discloses the claimed invention as discussed above.
Martin further discloses the first portion 28 of the base plate 26 being located outside of the sleeve 110 (fig. 2).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,537,458 B2 in view of Martin US 7,648,404 B1 further in view of Bliss et al. US 2,444,028. 
Regarding claim 9, the conflicting Patent ‘458 claims a progressive strap assembly, comprising a strap body having a first length and a first end, the strap body having a first elasticity; an elastic body having a second elasticity greater than the first elasticity, the elastic body defining first and second ends, the elastic body secured to the first end of the strap body; a retainer secured to the second end of the elastic body; a dosing device having at least one elongate element coupled to a second end of the retainer by at least one elongate element, the dosing device arranged for incremental adjustment of a length of the at least elongate element between the dosing device and the retainer; a flexible sleeve through which the at least one elongate element extends, the elastic body is arranged to linearly slide and be maintained within the sleeve upon incremental adjustment of the dosing device such that the first end of the strap body is maintained outside of the sleeve (claim 1).

However, Martin teaches a progressive strap assembly 14 (figs. 1 and 2 and col. 3, lines 36-39), comprising a retainer 42’ having a first end and a second end opposite to the first end (fig. 2 and col. 4, lines 3-5, guide 42’ being the retainer of cable 44, and the first and second ends being the openings at each end); a base plate 26 having a first portion 28 opposite to a second portion 29 (fig. 2 and col. 3, lines 47-50, strap 26 being a plate as defined by thefreedictionary.com: “a thin, flat sheet or piece of metal or other material, esp. of uniform thickness”, since it is thin, flat, and has uniform thickness); a flexible sleeve 110 secured to the base plate 26 through which the second portion 29 of the base plate 26 extends (fig. 2 and col. 4, lines 29-32), the second end of the retainer 42’ is arranged to linearly slide and be maintained within the sleeve 110 (fig. 2 and col. 4, lines 33-41, the reel 50 is used to tighten between the straps 30 and 26; therefore, since the sheath 110 forms a sleeve around the components, the entire retainer 42’ and the second end 31 of strap 30 can linearly slide within the sleeve 110).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the progressive strap assembly of the conflicting Patent ‘458 such that the retainer has a first end and a second end opposite to the first end; a base plate having a first portion opposite to a second portion; the flexible sleeve secured to the base plate through which the second portion of the base plate extends, the second end of the retainer is arranged to linearly slide and be maintained within the sleeve, as taught by Martin, because having two straps on each side connected by the cable, retainer, and cable adjuster allows the user to easily tension the foot strap over the top of the foot (col. 1, lines 57-63); furthermore, allowing the retainer to slide within the sleeve allows the retainer to be protected.

However, Bliss teaches a fastening strap 10 (fig. 1 and col. 3, lines 14-19, the strap can also be used to fasten two shoes together) being formed by a strap body 14 that is substantially inelastic (fig. 1 and col. 3, lines 14-20, strap portion 14 being inextensible); the first end 26 of the elastic body secured to the first end 16 of the strap body 14 (figs. 1 and 2 and col. 3, lines 20-31).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the strap body and elastic body of the conflicting Patent ‘458 in view of Martin to be substantially inelastic; the first end of the elastic body secured to the first end of the strap body, as taught by Bliss, since this combination if inelastic and elastic provides some freedom of movement without harm to the wearer when the wearer is moving/exercising (col. 1, lines 39-44), while still maintaining security.
Regarding claim 10, the conflicting Patent ‘458 in view of Martin further in view of Bliss discloses the claimed invention as discussed above.
The conflicting Patent ‘458 is silent on the first portion of the base plate being located outside of the sleeve.
However, Martin further teaches the first portion 28 of the base plate 26 being located outside of the sleeve 110 (fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the base plate of the conflicting Patent ‘458 in view of Martin further in view of Bliss such that the first portion of the base plate is located outside of the sleeve, as taught by Bliss, to allow the first portion of the base plate to be easily cleaned or adjusted if necessary or desired.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Martin US 2005/0087115 A1; Hammerslag et al. US 2008/0066272 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303.  The examiner can normally be reached on 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE J LEE/            Examiner, Art Unit 3786